[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM RE: MOTION TO STRIKE # 102
The defendant files this motion to strike count four of the complaint asserting that the claim made for loss of parental consortium is not permitted under Connecticut law. The plaintiff has filed no brief in opposition to this motion. The court has previously dealt with the issue of loss of parental and filial consortium and agrees that that these claims are not permitted under the present state of our law. The Court will not reiterate the basis for its opinion here but will incorporate the reasoning in its opinions of Mills v. Quassapaug Amusement Park, Superior CT Page 939 Court, Judicial District of Waterbury, Docket No. 123482, May 17, 1995; and Sabol v. Hallock, Superior Court Judicial District of Waterbury, Docket No. 127090, January 17, 1996. For the reasons stated in those opinions, the court will grant the defendants motion to strike count four of the complaint.
PELLEGRINO, J. /s/